DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 3/24/2021. As directed by the amendment, claims 1, 5-7 and 9 were amended, claim 8 was cancelled, and no claims were added. Thus, claims 1-7 and 9-27 are presently pending in this application.   
Claims 10-27 are withdrawn from further consideration pursuant to 37
CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 


Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100550) in view of Openstax (“Anatomy & Physiology”) and Maharaj (2012/0093764).
	Regarding claim 1, Schultheiss discloses a method of treating a human patient (see paragraph 0002) comprises the steps of: activating an acoustic shock wave generator or source to emit pressure pulses or acoustic shock waves (see paragraphs 0106 and 0154-0157); and subjecting an extremity of the human patient including a vascular system containing red blood cells and surrounding muscle tissue wherein the extremity is the skin and muscle (see paragraph 0028, Schultheiss discloses that the acoustic shock wave generator focus on tissue of the patient, the tissue can be organ, or skin or muscle, or a heart, wherein heart is part of the vascular system, furthermore, skin contains portion of the vascular system containing red blood cells), to the acoustic shock waves by stimulating through the extremity wherein the extremity of the human patient is positioned within a path of the emitted pressure pulses or acoustic shock waves and away from a geometric focal volume or point of the emitted pressure pulses or acoustic shock waves (see paragraph 0028, Schultheiss discloses that the method of stimulating a substance comprises the steps of activating an acoustic shock wave generator or source to emit acoustic shock waves, and subjecting the substance to the acoustic shock waves stimulating said substance wherein the substance is positioned 
However, Openstax teaches that it is well-known in the art that muscles, tissue and skin can be found on a limb extremity including leg, arm, and foot of the patient (see pages 14, 425 and full disclosure). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment method of Schultheiss to focus on the limb extremity including leg, arms, hands, and feet as a source of muscle, tissue, and skin as taught by Openstax for the purpose of providing a well-known source of muscle, tissue, and skin that can be utilized to treat diabetes and other diseases as disclosed by Schultheiss. 
The modified Schultheiss discloses in paragraph 0044 that the method would measure and test the at risk tissue to establish measured baseline condition pre shock wave therapy and the step of post shock wave therapy testing the treated tissue for comparison to the baseline condition, and Schultheiss further discloses the treatment of diabetes (paragraph 0186 of Schultheiss), but fails to disclose the step of measuring the 
However, Maharaj teaches a method for treating diabetes, comprising measuring the human patient’s blood sugar level prior to treating and measuring the patient’s blood sugar level after the treatment (see paragraph 0018 and full disclosure). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment method of the modified Schultheiss to have the step of measuring the human patient’s blood sugar level prior to treating and measuring the patient’s blood sugar level after the treatment as taught by Maharaj for the purpose of better understanding the treatment and the patient by seeing the patient’s blood sugar level before and after treatment, thereby allowing the physician to further adjust the method to treat the patient.
	Regarding claim 2, the modified Schultheiss discloses that the emitted pressures or acoustic shock waves are divergent or near planar (see paragraph 0028 of Schultheiss). 
	Regarding claim 3, the modified Schultheiss discloses that the emitted shock waves are convergent having a geometric focal volume or point at a distance of at least X from the generator or source, the method further comprising positioning the limb extremity at a distance less than the distance X from the source (see abstract and paragraph 0028 of Schultheiss).
	Regarding claim 5, the modified Schultheiss discloses that the limb extremity is a leg (see the rejection in claim 1).

Regarding claim 7, the modified Schultheiss discloses that the limb extremity is an arm (see the rejection in claim 1). 
Regarding claim 9, the modified Schultheiss discloses a method to treat diabetes, which would result in lowering the baseline level of blood sugar (paragraph 0186 of Schultheiss), but fails to disclose the step of repeating the method periodically a plurality of times over a period of weeks, however, the feature of choosing how long a treatment period should be, is considered as an obvious design choice, and is depended on the physician determination of how severe or at risk the patient is.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (20060100550) in view of Openstax (“Anatomy & Physiology”) and Maharaj (2012/0093764) as applied to claim 1, and further in view of Warlick (2007/0142753).
	Regarding claim 4, the modified Schultheiss discloses in paragraph 0186 of Schultheiss that shock waves are used to treat diabetes, but fails to specifically disclose if the diabetes was type 1 or type 2.
	However, Warlick teaches a method of treating type 1 or type 2 diabetes in human patient (full disclosure, Warlick discloses in paragraph 0022, that the method if Warlick is for curing Diabetes type 1 and 2) comprises the steps of: activating an acoustic shock wave generator or source to emit acoustic shock waves (acoustic shockwave generator (43, 17, and treatment instrument power generator system).
. 	
	
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 
The applicant on page 17, lines 1-14 of the remarks argues that as for the reference Schultheiss, the treated substance in paragraph 0032 states a tissue exhibiting an indication of Diabetes. In paragraph 0028, the method required the substance being treated is positioned in the path of the emitted shock waves and away from the geometric focal point. In both Schultheiss and Warlick, these prior art disclosures always directed the shock waves to the shortest path because the wave transmission is limited in depth of penetration. Accordingly, the tissue exhibiting an indication might be a diabetic foot ulcer or other diabetic tissue wherein the path was minimized. See Warlick wherein the pancreas is being treated to cure diabetes US 2007/014753. These teachings never taught remotely treating a diabetic patient by lowering high blood sugar levels remotely. This was an unexpected discovery that was confirmed that treating a leg, foot, hand or arm would normalize the blood sugar levels when checked after treatment. The blood, after all, flows throughout the body and to have the blood sugar levels adjust after a limb extremity treatment effectively 
The applicant on page 7, lines 17, lines 15-20 of the remarks argues that Openstax teaches nothing instructive to a person of ordinary skill in the art of treating a diabetic patient or any mention of acoustic shock waves. However, the argument is not persuasive because Openstax was merely relied upon for disclosing tissues and skin can be found in the legs, since Schultheiss discloses that shock waves can be applied to the skin or tissue to treat diabetes (see the rejection to claim 1 above). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection still stands.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection still stands.
The arguments to the newly added claim limitations in claims 1-7 and 9 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like .


/TU A VO/Primary Examiner, Art Unit 3785